OPINIONS OF THE SUPREME COURT OF OHIO

              **** SUBJECT TO FURTHER EDITING ****

     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

Smith, Appellant, v. Jordan, d.b.a. Lima Properties, Inc., et
al., Appellees.
[Cite as Smith v. Jordan (1994),   Ohio St.3d .]
Landlords and tenants--Landlord owes same duties to persons
     lawfully upon leased premises as he owes to the
     tenant--Application of R.C. 5321.04 to invited guests.
(No. 94-2027--Submitted December 28, 1994--Decided December 30,
1994.)
     Appeal from the Court of Appeals for Allen County, No.
1-94-27.

     Susan M. Lutz, for appellant.
     Cory, Meredith, Witter, Roush & Cheney Co., L.P.A., and
Donald J. Witter, for appellee Craig A. Jordan.
     Ulmer & Berne, Richard D. Sweebe and Roberto H. Rodriguez,
Jr., for appellee Miner O. Dickason.

     The judgment of the court of appeals is reversed and the
cause is remanded to the court of appeals to consider Shump v.
First Continental-Robinwood Assoc. (1994),   Ohio St.3d ,
N.E.2d .
     Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E.
Sweeney and Pfeifer, JJ., concur.